Name: Commission Regulation (EEC) No 3212/85 of 15 November 1985 amending Regulation (EEC) No 2906/85 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing in the Community
 Type: Regulation
 Subject Matter: prices;  marketing;  animal product;  trade policy;  food technology
 Date Published: nan

 16. 11 . 85 Official Journal of the European Communities No L 303/21 COMMISSION REGULATION (EEC) No 3212/85 of 15 November 1985 amending Regulation (EEC) No 2906/85 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing in the Community HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2906/85 is amended as follows : 1 . Article 2(l)(b) the first indent is amended to read : '  a written undertaking by the applicant to process the purchased meat into products specified in Article 1 ( 1 ) of Regulation (EEC) No 2182/77 within the period referred to in Article 5 ( 1 ) of Regulation (EEC) No 2182/77,'. 2. In Article 3, first and second indent, the words 'Article 1 (1) (a)' are replaced by the words 'Article 1 ( 1 )'. Article 2 This Regulation shall enter into force on 18 November THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Acces ­ sion of Greece, and in particular Article 7 (3) thereof, Whereas intervention beef sold under Articles 1 to 4 of Regulation (EEC) No 2906/85 of 18 October 1985 (2) has to be transformed into products specified in Article 1(1 ) (a) of Regulation (EEC) No 2182/77 (3), as last amended by Regulation (EEC) No 3210/85 (4) ; whereas in order to increase the sale possibilities it is appropriate to allow other processed products to be produced ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, 1985. This Regulation shall be binding in its entirety arid directly applicable in all Member States. Done at Brussels, 15 November 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6 . 1968 , p. 24 . O OJ No L 279, 19 . 10 . 1985, p. 10 . (3) OJ No L 251 , 1 . 10 . 1977, p. 60 . (4) See page IJ of this Official Journal .